Citation Nr: 0609828	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  03-06 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for hypertension 
secondary to depression and service-connected 
disabilities.

2.  Entitlement to service connection for heart disease 
secondary to depression and service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from May 1969 to March 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, that denied entitlement to service connection 
for hypertension, as secondary to depression, and heart 
disease, including as secondary to depression and 
secondary to lack of exercise.

The veteran presented testimony at a personal hearing in 
February 2006 before the undersigned Veterans Law Judge.  
A copy of the hearing transcript was placed in the claims 
file.  

This appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his 
part.  


REMAND

The veteran has stated that in service he was hospitalized 
in 1969 at Keesler Air Force Base in Mississippi for 
treatment of a serious infection with a high fever that 
was diagnosed as rheumatic fever.  Although service 
medical records show outpatient treatment in 1969, there 
is no inpatient records present.  Accordingly, 
hospitalization records for the veteran should be 
requested.

The veteran testified at his personal hearing in February 
2006 that he had a recent heart examination at his private 
medical provider in October 2005.  Accordingly, VA should 
attempt to secure those medical records.  

At the hearing the veteran and his representative 
clarified the issues to claim that the veteran's 
hypertension and heart disease are secondary to his 
service-connected depression and orthopedic disabilities 
and the medication for treatment of them.  At his hearing 
he submitted copies of pages from The Physician's Desk 
Reference, 5th edition, with information regarding his 
prescribed medications and the side effects to include 
high blood pressure and other heart symptoms.  At VA 
medical examinations in March 2005, the examiners 
addressed the relationship between depression and 
hypertension; however, there was no discussion or opinion 
regarding a claim of heart disease and hypertension as 
secondary to service-connected orthopedic disabilities and 
a claim of aggravation between the veteran's medications 
for service-connected depression and orthopedic 
disabilities and his current disorders of hypertension or 
cardiac disease.  Accordingly, an additional medical 
opinion is needed prior to appellate review of these 
issues.  38 C.F.R. § 3.159 (2005).

To ensure that VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, and to 
ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  After obtaining the necessary 
authorization, secure the veteran's 
private medical records for treatment of 
hypertension, cardiac disease, 
depression and service-connected 
orthopedic disabilities from Health 
East.  

2.  Request any inpatient hospital 
records for the veteran at Keesler Air 
Force Base, Mississippi, during the 
period of his service from May 1969 to 
March 1973.  

3.  After the development above has been 
completed to the extent possible, 
request a supplemental opinion from B. 
Larson, N.P., as to whether is it at 
least as likely as not (at least a 50 
percent probability) that the veteran's 
current cardiac disease and/or 
hypertension is secondary to service-
connected orthopedic disabilities, or 
whether such a relationship is unlikely 
(less than a 50 percent probability).

Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

4.  Request a supplemental opinion from 
Dr. R. Bonnabeau, Jr. or B. Larson, 
N.P., for the purpose of ascertaining 
whether it is as likely as not that the 
veteran's cardiac disease and 
hypertension have been aggravated by (1) 
the veteran's service connected 
depression and/or orthopedic 
disabilities; or (2) the medication 
prescribed for service-connected 
depression and/or orthopedic 
disabilities.

The claims file, including this Remand, 
must be made available for review in 
conjunction with the supplemental 
opinions and that review should be noted 
in the written opinion.

5.  The determination as to whether an 
additional examination is necessary is 
left to the physicians.  If one or both 
are no longer available or unable to 
provide the requested opinion, please 
forward this request to another 
physician.

6.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
allowed an appropriate period of time 
for response. 

Thereafter, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).





 
 
 
 

